PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHINITZKY et al.
Application No. 15/744,532
Filed: 9 Aug 2018
For PEPTIDE COMBINATIONS FOR USE IN THE DIAGNOSIS OF SCHIZOPHRENIA

:
:
:	
:
:


The above-identified application is withdrawn from issue after payment of the issue fee due to a mistake on the part of the Office.  See 37 CFR 1.313(b)(1).
 
The Office acknowledges the filing of the Request for Continued Examination (RCE) on August 11, 2020. However, the RCE provisions of 37 CFR 1.114 do not apply to an international application that does not comply with 35 U.S.C. 371. See 37 CFR 1.114(e)(3). An inventor’s oath or declaration for each named inventor is required for an international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid. See 37 CFR 1.495(c)(3)(ii). See also Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, Final Rule, 80 Fed. Reg. 17918, 17930 (April 2, 2015). The present application, which is a national stage entry of an international application, has not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration has not been filed for each named inventor on/before filing the RCE. Accordingly, as a proper reply to the Office action mailed February 12, 2020 was not filed within the required period for reply, the application is abandoned.

The Notices of allowability and allowance of October 29, 2021 were issued in error.  Accordingly, the above-identified application is hereby withdrawn from issue due to a mistake on the part of the Office.  See 37 CFR 1.313(b)(1).

A Notice of abandonment will be issued in due course.

In order to revive the application, a grantable petition to revive under 37 CFR 1.137 including a compliant inventor’s oath or declaration for each named inventor would be necessary.  If a compliant inventor’s oath or declaration has been previously filed, the petition to revive under 37 
 
The issue fee previously paid for in the above-identified application is refundable upon written request.  See MPEP 1308(II).  If, however, the above-identified application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due, upon request.  The request to apply the previously paid issue fee and payment of any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the above-identified application.  See MPEP 1306.
 
The above-identified application is being forwarded to the Technology Center for prompt appropriate action, including notifying applicant of the current status of the application.
 
Any inquiry concerning this notice should be directed to Jason Olson whose telephone number is (571) 272-7560. 

    

/Charles Kim/
Director
Office of Petitions